


110 HR 3383 IH: Defense Contracting Ethics Oversight

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3383
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require internal ethics compliance programs by
		  Department of Defense contractors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Contracting Ethics Oversight
			 Act of 2007.
		2.Ethics compliance
			 by Department of Defense contractors
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall prescribe in regulations a
			 requirement that a contracting officer of the Department of Defense may not
			 determine a contractor to be responsible for purposes of the award of a covered
			 contract for the Department unless the entity to be awarded the contract has in
			 place, by the deadline specified in subsection (c), an internal ethics
			 compliance program, including a code of ethics and internal controls, to
			 facilitate the timely detection and disclosure of improper conduct in
			 connection with the award or performance of the covered contract and to ensure
			 that appropriate corrective action is taken with respect to such
			 conduct.
			(b)Elements of
			 Ethics Compliance ProgramEach ethics compliance program required
			 of a contractor under subsection (a) shall include the following:
				(1)Requirements for
			 periodic reviews of the performance of the covered contract to ensure
			 compliance of contractor personnel with applicable Government contracting
			 requirements, including laws, regulations, and contractual requirements.
				(2)Internal reporting
			 mechanisms, such as a hot-line, for contractor personnel to report suspected
			 improper conduct among contractor personnel.
				(3)Audits of the
			 performance of the covered contract.
				(4)Mechanisms for
			 disciplinary actions against contractor personnel found to have engaged in
			 improper conduct, including the exclusion of such personnel from the exercise
			 of substantial authority.
				(5)Mechanisms for the
			 reporting to appropriate Government officials, including the contracting
			 officer and the Office of the Inspector General of the Department of Defense,
			 of suspected improper conduct among contractor personnel, including suspected
			 conduct involving corruption of a Government official or individual acting on
			 behalf of the Government, not later than 30 days after the date of discovery of
			 such suspected conduct.
				(6)Mechanisms to
			 ensure full cooperation with Government officials responsible for investigating
			 suspected improper conduct among contractor personnel and for taking corrective
			 actions.
				(7)Mechanisms to
			 ensure the recurring provision of training to contractor personnel on the
			 requirements and mechanisms of the ethics compliance program.
				(8)Mechanisms to
			 ensure the oversight of the ethics compliance program by contractor personnel
			 with substantial authority within the contractor.
				(c)Deadline for
			 ProgramThe deadline specified in this subsection for a
			 contractor having in place an ethics compliance program required under
			 subsection (a) for purposes of a covered contract is 30 days after the date of
			 the award of the contract.
			(d)Determination of
			 Existence of ProgramIn determining whether a contractor has in
			 place an ethics compliance program required under subsection (a), a contracting
			 officer of the Department may use the assistance of the Office of the Inspector
			 General of the Department of Defense.
			(e)Suspension or
			 DebarmentThe regulations prescribed under subsection (a) shall
			 provide that any contractor under a covered contract whose personnel are
			 determined not to have reported suspected improper conduct in accordance with
			 the requirements and mechanisms of the ethics compliance program concerned may,
			 at the election of the Secretary of Defense, be suspended from the contract or
			 debarred from further contracting with the Department of Defense.
			(f)Covered Contract
			 DefinedIn this section, the term covered contract
			 means any contract to be awarded to a contractor of the Department of Defense
			 if, in the year before the contract is to be awarded, the total amount of
			 contracts of the contractor with the Federal Government exceeded
			 $5,000,000.
			3.Report to Congress on
			 personal financial conflicts of interest
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy,
			 after consultation with the Director of the Office of Government Ethics, shall
			 submit to Congress a report that contains—
				(1)a description of current Federal laws,
			 regulations, and practices relating to restrictions on personal financial
			 interests applicable to Federal employees and non-Federal employees; and
				(2)the Administrator’s findings and any
			 recommendations for establishing a requirement for compliance with restrictions
			 relating to personal financial interests such as those that apply to Federal
			 employees by—
					(A)those employees of a covered Government
			 contractor who are specifically retained for and engage in providing advice to
			 one or more Federal agencies; and
					(B)employees of federally funded research and
			 development centers.
					(b)DefinitionsIn
			 this section:
				(1)Covered
			 Government contractorThe term covered Government
			 contractor means any entity (other than a Federal agency) awarded a
			 contract by a Federal agency under which one or more individuals hired by the
			 entity perform an acquisition planning function that is closely associated with
			 the responsibilities of a Federal employee. For purposes of the preceding
			 sentence, the term acquisition planning function means the
			 function of providing advice to a Federal agency on acquisition planning with
			 respect to a particular acquisition or acquisitions.
				(2)Federal
			 employeeThe term Federal employee means an employee
			 of a Federal agency.
				(3)Federal
			 agencyThe term Federal agency means any of the
			 following:
					(A)any executive department or independent
			 establishment in the executive branch of the Government, including any wholly
			 owned Government corporation.
					(B)any establishment in the legislative or
			 judicial branch of the Government (except the Senate, the House of
			 Representatives, and the Architect of the Capitol and any activities under the
			 Architect’s direction).
					(4)Federally funded
			 research and development centerThe term federally funded research
			 and development center means a federally funded research and development
			 center identified by the National Science Foundation in accordance with the
			 Federal Acquisition Regulation.
				
